Citation Nr: 1746219	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to an effective date earlier than July 28, 2015 for a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974, from February 1982 to December 1984, and from September 1986 to January 1988.
This matter initially came to the Board of Veterans' Appeals (Board) on appeal
from a November 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas, which denied entitlement to TDIU.

In March 2016, the Board issued a decision in part categorizing the Veteran's TDIU claim, (which was granted by the RO effective July 28, 2015) as a full grant of the benefit sought on appeal.  Therefore, the Board did not adjudicate the claim.  The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR), vacating the Board's March 2016 decision in part, and remanding the matter for actions consistent with the JMPR.  The matter now returns before the Board for appellate review.

The Board has limited the discussion below to the relevant evidence required to support its findings of facts and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


FINDINGS OF FACT

1.  The Veteran first became eligible for a schedular TDIU rating in March 2013.

2.  The Veteran was in receipt of a temporary total rating for convalescence from January 30, 2013 to March 31, 2013.  

3.  From April 1, 2013, it is factually ascertainable that the Veteran's combined service-connected disability picture prevented the Veteran from obtaining  substantially gainful employment.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an effective date of April 1, 2013 is warranted for the grant of TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Effective Date for TDIU

The Veteran is seeking an effective date earlier than July 28, 2015, for the assignment of TDIU.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2012). 

A TDIU claim based on a condition that has already been service connected is an increased-rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU).

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

If the increase in disability occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective' one based on the average industrial impairment or a "subjective' one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In July 2009, the Veteran claimed that the severity of his service-connected back disability had gotten worse, and that specifically he was entitled to a 60 percent rating increase.  The Veteran also mentioned that he had been unable to work since July 2008 due to his back disability.  The claim is implied to be an increased-rating TDIU claim because it is based on a condition that has already been service connected (low back disability).

In September 2014, the Board remanded the issue of entitlement to TDIU for further development.  The Board noted that during the pendency of the appeal, the Veteran was granted service connection for depressive disorder as secondary to the his service-connected low back disability.  Further, the Veteran's low back disability was temporary given a total evaluation effective January 2013 due to convalescence, with a 40 percent disability rating continued from April 1, 2013.  With the psychiatric disability evaluated as 70 percent disabling from March 2013, the Veteran then met the schedular criteria for TDIU benefits.  

In July 2015, the Veteran was afforded a VA examination.  The examiner opined that, "[b]ecause the veteran has limitation in standing, walking and sitting as a result of the lumbar spine condition it is at least as likely as not that his service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience."   In October 2015, the RO granted TIDU effective the date of the examination.

As mentioned in the Introduction, the Board did not adjudicate the TDIU claim in the March 2016 decision because the Board categorized the RO's July 28, 2015 grant of TDIU as a full grant of the benefit sought on appeal.  The Board further determined that Veteran had not separately appealed the effective date assigned for this award.  Ultimately, the parties concluded that to be erroneous, and that the effective date of TDIU was indeed on appeal before the Board at the time of the March 2016 decision.  For the following reasons, the Board thus finds that an effective date of April 1, 2013, for the award of TDIU benefits is warranted.

Social Security Administration (SSA) records received by VA in October 2009 indicate that the Veteran has been approved for disability benefits due to degenerative disc disease, lumbar spine and cervical spine, as well as degenerative joint disease of his bilateral knees.

In a February 2011 VA medical addendum opinion, the examiner opined that "[the] [V]eteran [is] unable to perform prior occupation [construction] due to his 1-s strain and radiculopathy...[however] HE WOULD BE ABLE TO PERFORM [a] LESS PHYSICALLY INVOLVED JOB."

In February 2012, the Veteran provided VA with an opinion from his private neurosurgeon.  This surgeon would later perform spinal surgery on the Veteran in January 2013.  The surgeon stated the following:

Given the severity of his pain at this time he is unable specifically to engage in substantially gainful employment.  I feel this would still be true even if he had not sustained motor vehicle accidents in 1993 and 2008.  The reason I believe this is that his disk degeneration of his lumbar spine is very severe and is chronic in nature and is accompanied by moderate disk degeneration at L3-L4 and L4-L5.  While he has been able to engage in some gainful employment since his time in the service, the degeneration has progressed to the point that his pain has become more severe.  His degenerative disk disease does appear more likely than not to be related to his time while in the service.  Although he did have some acute injuries during the time of his motor vehicle accident, once again these changes appear to be very chronic and have probably taken many years to develop.

In a July 2012 statement, the Veteran reported that he had an eighth grade education, had heavy equipment operator training in 1987, and worked construction until he became too disabled to work full-time in January 2006.  The statement also indicated that the Veteran had worked part-time at a sandwich shop from December 2007 to December 2009, and as a sales associate at Walmart from April 2012 to June 2012.

The Board finds that evidence is at least in relative equipoise as to whether an effective date of April 1, 2013 is warranted for the award of TDIU.  Because the Veteran was in receipt of a temporary total rating in connection with the back surgery between January 2013 and April 1, 2013, and it was in March 2013 that service connection at the 70 percent rate was granted for depressive disorder rendering the Veteran otherwise eligible for a TDIU rating on a schedular basis, a simultaneous award of TDIU benefits and a 100 percent rating is not permitted.   38 C.F.R. § 4.16.  Accordingly, effective from April 1, 2013, TDIU benefits are warranted.  

Prior to January 2013, there was evidence of impairment with his ability to work; however, the Veteran did not meet the schedular criteria for such entitlement.  As stated above, the Veteran was assigned a temporary total evaluation for his service-connected low back disability as of January 30, 2013.  In addition, the Veteran was newly diagnosed and rated for depressive disorder with a 70 percent disabling rating effective March 26, 2013.  This new rating for depression provided a combined rating that fulfilled the schedular criteria for TDIU.  When considering the Veteran's education, prior work experience primarily consisting of manual labor, and combined disability picture, the Board finds that April 1, 2013, but no earlier, is the appropriate effective date for the award of TIDU benefits.  See 38 C.F.R. § 4.16(a) (2016).



Extraschedular Consideration

As noted above, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

After a review of all of the evidence, the Board finds that the severity of the Veteran's service-connected disabilities, taken individually or in combination, do not warrant referral under 38  C.F.R. § 4.16(b) for extraschedular consideration to determine whether he is unable to secure or follow a substantially gainful occupation prior to January 30, 2013, when his combined evaluation was but 60 percent.

While the physical impairments inherent in his service-connected disabilities are certainly significant, this is reflected in the significant disability rating assigned. Van Hoose, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment").  The evidence tends to show his disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

In sum, the Board finds that the Veteran did experience some impairment in his ability to secure and follow a substantially gainful occupation prior to January 2013; however, the Board finds that referral is unwarranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the law and regulation governing the payment of monetary benefits, an effective date for the award of TDIU benefits from April 1, 2013 is granted.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


